DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was filed after the mailing date of the Non-Final Rejection on 04/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 07/12/2022 has been accepted and entered. Claims 1, 24, 26-27, and 29-31 have been amended. No claims have been added. Claims 2-3 are cancelled. Claims 1, 4, 8, 10, 14, 16-19 and 24-31 are pending.

Response to Arguments
Applicant’s arguments/remarks, see pg. 8, filed 07/21/2022, with respect to the rejections of claim 31 under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (WO 2006/057990), have been fully considered and are found persuasive.  The rejection of claim 3 has been withdrawn. 
Applicant’s arguments/remarks, see pg. 8, filed 07/21/2022, with respect to the rejection of claims 1-2, 4-5, 8, 10, 14, 16-19, 24-25, 27-28 and 30 under 35 U.S.C. 103 as being obvious over Smith et al. (WO 2006/057990)(“Smith”) and further in view of Buckley et al. (“Buckley”), have been fully considered and are persuasive.  The rejection of claims 1-2, 4-5, 8, 10, 14, 16-19, 24-25, 27-28 and 30 have been withdrawn. 
Applicant’s arguments/remarks, see pg. 9, filed 07/21/2022, with respect to the rejection of claim 3 under 35 U.S.C. 103 as being obvious over Smith, Byrne and further in view of Aignel et al. (US 6,563,580), have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn. 
Applicant’s arguments/remarks, see pg. 11, filed 07/21/2022, with respect to the rejection of claims 26 and 29 under 35 U.S.C. 103 as being obvious over Smith, have been fully considered and are persuasive.  The rejection of claim 26 and 29 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 8, 10, 14, 16-19 and 24-31  are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 24 and 27, the prior art of record fails to disclose or reasonably suggest, a method, system and method of creating one or more models of assessing quality of a meat product, comprising of receiving data representative of autofluorescent light emitted from the meat product upon application of incident laser light from a probe inserted into the meat product.
The closest art of record teaches the following;
Nadeau (US 6,363,328) discloses a data processor used in the process of determining meat tenderness which receives, analyses and graphically displays in a dynamic format collected fluorescence emitted by connective tissue as the probe passes by such tissue during either insertion or removal of the meat probe from the meat. The reference teaches of a probe (Fig. 6A; 42) that is inserted through a section of meat and UV radiation is projected into the meat and weak fluorescence peaks are observed (Fig. 6B) (col. 6; lines 43-53). Nadeau does not disclose a laser light that generates autofluorescence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884